                                                                           DISTRICT OF OREGON
                                                                                FILED
                                                                             September 25, 2019
                                                                         Clerk, U.S. Bankruptcy Court

 1
 Below is an order of the court.
 2

 3

 4

 5

 6
                                                        _______________________________________
 7                                                                  THOMAS M. RENN
                                                                  U.S. Bankruptcy Judge
 8

 9

10

11
                                UNITED STATES BANKRUPTCY COURT
12
                                        DISTRICT OF OREGON       .
13

14   Inre                                         Case No.: 19-62049-tmrl 1
15
                                                  ORDER AUTHORIZING
16     4 Him Food Group, LLC dba                  EMPLOYMENT
       Cosmos Creations,
17
                                        Debtor.
18

19
             THIS MATTER having come before the Court upon the Second Amended Unsecured
20

21   Creditors Committee's Application to Employ Counsel, Declaration of Proposed Attorney for

22   Unsecured Creditors Committee and Rule 2014 Verified Statement for Proposed Professional;

23           IT IS HEREBY ORDERED that:
24
             1. The Application is granted.
25

26




     1-      ORDER AUTHORIZING EMPLOYMENT
     00161717.000.docx
                         Case 19-62049-tmr11   Doc 74   Filed 09/25/19
 1           2.          Donald J. Churnside and Gaydos, Chumside & Balthrop, P.C., 440 East

 2   Broadway, Suite 300, Eugene, Oregon 97401, are hereby engaged and employed by the
 3   Unsecured Creditors Committee to represent the Unsecured Creditors Committee in all aspects
 4
     of the debtor's Chapter 11 proceeding effective as of August 15, 2019.
 5
             3.          Donald J. Chumside and Gaydos, Chumside & Balthrop, P.C.'s compensation
 6
     shall be subject to Court approval in accordance with Sections 330 and 331 of the Bankruptcy
 7
     Code, the Federal Rules of Bankruptcy Procedure, and the Local Rules of this Court.
 8

 9                                                 ###

10   I certify that I have complied with the requirements ofLBR 9021-l(a).

11   Presented by:
12
     GAYDOS, CHURNSIDE & BALTHROP, P.C.
13         Isl Donald J. Chumside
     Donald J. Chumside, OSB No. 791876
14
     GAYDOS, CHURNSIDE & BALTHROP, P.C.
15   Attorneys at Law
     440 East Broadway, Suite 300
16   Eugene OR 97401
17   Telephone: (541) 343-8060
     Facsimile: (541) 343-1599
18   Email: don@oregonlegalteam.com
     Proposed Attorneys for Unsecured Creditors Committee
19
     cc:     see attached list
20

21

22

23

24

25

26




     2-      ORDER AUTHORIZING EMPLOYMENT
     00161717.000.docx
                         Case 19-62049-tmr11    Doc 74    Filed 09/25/19
In re 4 Him Food Group, lLC dba Cosmos Creations
US Bankruptcy Case No. 19-62049-tmrl 1
Service List Re: Order Authorizing Employment

Manual Notice List

Columbia Corrugated Box          Personnel Source              J. Alexandra Rhim.
Attn: Mark Overholt              Attn: Jerry Stiltner          15910 Ventura Blvd., 12th Flr.
12777 SW Tualatin Sherwood       555 Lincoln St.               Encino, CA 91436
Tualatin, OR 97062               Eugene, OR 97401

John Strasheim.
1138 Breckenridge Dr.
Junction City, OR 97448

Electronic Mail Notice List

    •   Christopher D. Crowell
    •   Susan S. Ford
    •   Nicholas J. Henderson
    •   Lance A. LeFever
    •   Margot D. Seitz
    •   Timothy A. Solomon
    •   Thom.as W. Stilley
    •   Donald J. Churnside
    •   US Trustee, Eugene




00161891.000.docx

                      Case 19-62049-tmr11         Doc 74   Filed 09/25/19
